Title: To George Washington from Captain John Heard, 25 June 1778
From: Heard, John
To: Washington, George


                    
                        Sir
                        [25 June 1778]
                    
                    The Enimy Advance gard is incampt about A Mile & three Quarters from Allentown on the Cramberry Road this you may Depend on I am agoing over to the Monmouth Road to see Weather they are Advanced on that Road as Soon as I return I Will Despatch A Horse man immediately to Inform you. I am yr Hume St
                    
                        John Heard Capt.
                    
                